NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARISSA DAYRIT PASCUA SIGUA,                     No.   15-73200

                Petitioner,                      Agency No. A096-610-191

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Marissa Dayrit Pascua Sigua, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her request for a

continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a continuance and review de novo questions of law. Ahmed

v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion in denying Pascua Sigua’s request

for a fifth continuance because she did not demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (factors considered in determining whether

the denial of a continuance constitutes an abuse of discretion include the nature of

the evidence excluded and the number of continuances previously granted).

      Pascua Sigua has not shown that the IJ was biased, and her remaining due

process claims fail for lack of prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and substantial prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-73200